Opinion filed July 26, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-12-00106-CR
                                          __________

                         RAVEN LYNN SHELTON, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 266th District Court

                                       Erath County, Texas

                                  Trial Court Cause No. CR12997



                              MEMORANDUM               OPINION
       Raven Lynn Shelton pleaded guilty in June 2008 to the offense of theft. In accordance
with a plea agreement, the trial court assessed her punishment at confinement in the State Jail
Division of the Texas Department of Criminal Justice for a term of two years and a fine of
$1,000. However, the trial court suspended the imposition of the sentence and placed appellant
on community supervision for a term of five years.
       The State subsequently filed a motion to revoke community supervision, alleging
numerous violations of the terms and conditions of appellant’s community supervision. The trial
court considered the motion at a hearing conducted on March 20, 2012. Appellant entered a plea
of “true” to all of the alleged violations at the outset of the hearing. Appellant also executed a
stipulation of evidence wherein she judicially confessed to the alleged violations.                                                 After
considering evidence pertaining to punishment, the trial court revoked appellant’s community
supervision and assessed her punishment at confinement in the State Jail Division of the Texas
Department of Criminal Justice for a term of two years and a fine of $1,000. We dismiss the
appeal.
          Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of her right to review the
record and file a response to counsel’s brief. A response has not been filed.1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
          Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision. See Moses v. State, 590
S.W.2d 469, 470 (Tex. Crim. App. 1979).
          This court advises appellant that she may file a petition for discretionary review pursuant
to TEX. R. APP. P. 68.
          The motion to withdraw is granted, and the appeal is dismissed.


July 26, 2012                                                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.


          1
              By letter, this court granted appellant thirty days in which to exercise her right to file a response to counsel’s brief.

                                                                      2